t c summary opinion united_states tax_court salina jivani petitioner v commissioner of internal revenue respondent docket no 19467-16s l filed date salina jivani pro_se jamie a schindler john t arthur and brandon s cline for respondent summary opinion leyden special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1all section references are to the internal_revenue_code as amended in continued reviewable by any other court and this opinion shall not be treated as precedent for any other case the internal_revenue_service irs office of appeals appeals_office issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date the notice_of_determination sustained a notice_of_federal_tax_lien filed with respect to petitioner’s unpaid individual tax_liabilities for and the remaining3 issues for decision are whether petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file a tax_return failure to timely file an addition_to_tax under sec_6651 for failure to timely pay the tax shown on a tax_return failure to timely pay and an addition to continued effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2the court uses the term irs to refer to administrative actions taken outside of these proceedings the court uses the term respondent to refer to the commissioner of internal revenue who is the head of the irs and is respondent in this case and to refer to actions taken in connection with this case 3petitioner disputed an addition_to_tax under sec_6654 for the underpayment of estimated_tax for during the collection_due_process cdp hearing however the underlying tax_liability for including the addition_to_tax under sec_6654 has been fully paid accordingly the issue of petitioner’s liability for the addition_to_tax under sec_6654 for is moot see 126_tc_1 tax under sec_6654 for the underpayment of estimated_tax for the appeals_office abused its discretion in not applying a dollar_figure remittance against petitioner’ sec_2013 individual tax_liability and the appeals_office abused its discretion in sustaining the notice_of_federal_tax_lien filing with respect to and for the reasons stated herein the court holds that petitioner is liable for the additions to tax under sec_6651 and and a for the appeals_office did not did abuse its discretion in not applying the dollar_figure remittance against petitioner’ sec_2013 individual tax_liability and the appeals_office did not abuse its discretion in sustaining the notice_of_federal_tax_lien filing with respect to and background some of the facts are stipulated and so found petitioner resided in florida when she timely filed her petition i individual tax returns petitioner filed her individual federal_income_tax returns for through late only petitioner’ sec_2013 individual tax_return is at issue in this case see infra pp petitioner filed her individual tax_return late on date after requesting an extension to file it by date petitioner reported a total_tax liability of dollar_figure and a federal_income_tax withholding credit of dollar_figure on that individual tax_return petitioner did not report any estimated_tax payments on her individual tax_return on date the irs assessed the self- reported total_tax of dollar_figure the addition_to_tax for failure to timely file of dollar_figure the addition_to_tax for failure to timely pay of dollar_figure the addition_to_tax for the underpayment of estimated_tax of dollar_figure and interest of dollar_figure petitioner had submitted a payment of dollar_figure with the late-filed individual tax_return the irs applied that payment and the federal_income_tax withholding 4petitioner requested extensions until date date date and date to file individual tax returns for and respectively she did not file those tax returns by the requested extended deadlines as relevant in this case petitioner filed her individual tax_return showing a tax of dollar_figure petitioner did not request an extension to file her individual tax_return past the original due_date credit and issued a notice_and_demand for payment letter to petitioner at her last_known_address for the balance which she did not pay ii s corporation’s tax returns petitioner is an attorney who operated a law business--salina jivani esquire-through a subchapter_s_corporation hereinafter s_corporation during through she filed the s corporation’s tax returns late for and on january january february and date respectively the irs assessed a sec_6699 penalty of dollar_figure for failing to timely file each tax_return on date for and and on march and date for and respectively the assessments for the s corporation’s tax returns are not at issue in this case iii the dollar_figure remittance petitioner remitted a check for dollar_figure hereinafter sometimes referred to as the dollar_figure remittance to the irs for the s_corporation sometime around date the check was drawn from the s corporation’s bank account made payable 5an s_corporation must file an annual tax_return reporting its income and other matters on a form 1120-s u s income_tax return for an s_corporation sec_6037 sec_1_6037-1 income_tax regs an s_corporation that does not timely file its annual tax_return is liable for a penalty equal to dollar_figure per shareholder for every month the tax_return is late but not to exceed months sec_6699 and b for an s_corporation with one shareholder the maximum sec_6699 penalty for a taxable_year is dollar_figure to the irs and dated on the memo line of the check petitioner wrote taxes but did not write her social_security_number an employer_identification_number or a tax_return form number the irs deposited the check on date and placed the funds in an unidentified remittance drop account at the time the irs deposited the check the s corporation’s tax returns for and had not yet been filed accordingly the irs had not yet assessed the sec_6699 penalty for any of those years the irs sent a refund check of dollar_figure made payable to the s_corporation and dated date on date petitioner returned the refund check to the irs by certified mail with a letter at the time petitioner returned the refund check to the irs she had not yet filed her individual tax_return petitioner wrote dear irs agent please apply the enclosed refund check for dollar_figure to my personal form for year petitioner provided her full name social_security_number address and phone number in the letter the irs subsequently canceled the refund check on date because it had not been deposited or cashed by the payee the s_corporation at 6the check bears a handwritten notation irs but is followed by a stamped notation united_states treasury the time the irs canceled the refund check the s_corporation had filed its tax returns for and but not for and on date the irs applied the dollar_figure remittance against the s corporation’s tax accounts for and in the following amounts dollar_figure7 for dollar_figure for and dollar_figure for that same day the irs also applied the remaining portion of the dollar_figure remittance against the s corporation’s tax account for petitioner mailed another letter dated date to the irs to inquire about the dollar_figure remittance in that letter petitioner wrote i request you to please waive the failure to pay and file penalties in approximately dollar_figure from years for form_1040 and about dollar_figure for form_1120s for failure_to_file corporation r eturn i assumed the matter was resolved by my accountant i was emotionally overwhelmed from the divorce to keep tabs i filed and paid all the taxes emphasis added iv notice_of_federal_tax_lien filing and request for cdp hearing on date the irs issued petitioner a notice_of_federal_tax_lien filing and your right to a hearing with respect to her unpaid individual tax_liabilities for and petitioner filed a form request for a 7the s corporation’s tax account for had overpayment credits totaling dollar_figure transferred from a form_941 employer’s quarterly federal tax_return for collection_due_process or equivalent_hearing to challenge the notice_of_federal_tax_lien filing in the form petitioner did not check any of the boxes to propose a collection alternative or to request a lien subordination discharge or withdrawal instead in the other section petitioner wrote i am requesting irs to waive penalties--please see attached explanation in an attachment to the form petitioner stated that the dollar_figure remittance she had sent to the irs for her individual tax_liability was missing and requested that it be applied to reduce that individual tax_liability which presumably included the additions to tax petitioner attached to the form copies of the letters dated date and date that she had previously mailed to the irs petitioner also requested that the irs reduce the additions to tax assessed for and stated as i started earning i handed the paper work to my accountant i paid taxes a few times and assumed all papers were filed after i realized taxes were not filed i contacted the accountant and he said he would take care of it after i learned he was terminally ill i located another accountant who filed the taxes i started paying all the taxes as quickly as i could please reduce my penalties as much as you can so i can have a fresh_start v the cdp hearing on date the irs issued petitioner a letter to notify her that it had received her request for a cdp hearing and was forwarding it to the appeals_office on date the appeals_office settlement officer so sent petitioner a letter to schedule a telephone cdp hearing for date in that letter the so requested that petitioner submit a form 433-a collection information statement for wage earners and self-employed individuals within days in order for her to consider collection alternatives petitioner did not submit a completed form 433-a on date the so held the telephone cdp hearing with petitioner the so confirmed that she did not have prior involvement with petitioner for the tax and tax years at issue in the cdp hearing during the cdp hearing petitioner argued that the lien amount should be less than dollar_figure the so informed petitioner that although the individual tax_liability for had been paid in full as of date the filing of the notice_of_federal_tax_lien was still appropriate because petitioner had an unpaid individual tax_liability for petitioner inquired about the refund check she had returned to the irs with the request that the dollar_figure remittance be applied against her individual tax_liability the so researched the issue and informed petitioner that it was on her business account the so provided petitioner with a customer service phone number to call about her s corporation’s tax accounts petitioner also requested that the additions to tax assessed be abated and the so informed petitioner she needed to further research whether petitioner was eligible for an abatement the so’s notes do not indicate for which additions to tax petitioner sought abatement or which additions to tax the so needed to research after the cdp hearing the appeals_office abated the additions to tax for failure to timely file and failure to timely pay for under the irs’ first-time abate administrative waiver under internal_revenue_manual irm pt date on date the so called petitioner and notified her that the additions to tax for failure to timely file and for failure to timely pay were abated petitioner asked the so also to abate the additions to tax for the so instructed petitioner to submit a letter to the irs requesting that abatementdollar_figure the record does not contain any evidence that petitioner submitted a 8the irs’ first-time abate administrative waiver does not apply to an addition_to_tax under sec_6654 for the underpayment of estimated_tax internal_revenue_manual irm pt date the abatements for gave rise to an overpayment credit of dollar_figure which the irs applied against petitioner’s individual tax_liability for 10irm pt in effect at the time of the cdp hearing stated that the first-time abate administrative waiver applied only to a single tax period and relief for all subsequent tax periods would be based on a showing of continued letter requesting abatement for reasonable_cause of any of the additions to tax for before issuing the notice_of_determination the so concluded that the assessments for and were properly made that notice_and_demand for payment letters were mailed to petitioner’s last_known_address and that balances were due when the notice_of_federal_tax_lien was filed on date the appeals_office issued petitioner the notice_of_determination sustaining the notice_of_federal_tax_lien filing i jurisdiction and standard of review discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability after demand for payment the lien generally arises automatically at the time assessment is made sec_6322 sec_6323 however provides that the lien shall not be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until the commissioner files a notice of federal continued reasonable_cause tax_lien with the appropriate public officials sec_6320 sets forth procedures to afford protections for taxpayers upon the filing of a notice_of_federal_tax_lien sec_6320 establishes the requirement that the commissioner notify in writing the taxpayer described in sec_6321 of the filing of a notice_of_federal_tax_lien under sec_6323 this notice required by sec_6320 must be sent not more than five business days after the notice_of_federal_tax_lien is filed and must inform the taxpayer of the opportunity for administrative review of the matter in the form of a cdp hearing before the appeals_office sec_6320 if a cdp hearing is requested sec_6320 and c grants the taxpayer the right to a fair hearing before an impartial appeals officer generally to be conducted in accordance with the procedures described in sec_6330 d and e at the cdp hearing the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 see sec_6320 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax including appropriate spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 see sec_6320 within days after the appeals_office issues a notice_of_determination the taxpayer may appeal the determination to the court sec_6330 see sec_6320 in reviewing an irs administrative determination in a cdp case if the underlying tax_liability is properly in dispute the court reviews the issue de novo 114_tc_176 the court reviews all other determinations for abuse_of_discretion id pincite petitioner timely petitioned the court for review of the notice_of_determination ii petitioner’ sec_2013 individual tax_liability in addition to assessing petitioner’s self-reported tax for the irs assessed the additions to tax for failure to timely file and failure to timely pay the addition_to_tax for the underpayment of estimated_tax and interest for the term underlying tax_liability in sec_6330 includes tax additions to tax and interest see 115_tc_329 a taxpayer may challenge the existence or amount of her underlying tax_liability in a cdp hearing only if she did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest the underlying tax_liability sec_6330 see 122_tc_1 however the court can only consider on review an issue that was properly raised at the cdp hearing sec_301_6320-1 q a-f3 proced admin regs petitioner did not dispute in the form during the cdp hearing in her petition or at trial the assessment of her self-reported tax for or the assessment of interest for the self-reported tax and interest therefore are not properly before the court see sec_301_6320-1 q a-f3 proced admin regs see also rule b any issue not raised in the assignments of error shall be deemed to be conceded instead petitioner has consistently requested an abatement of the additions to tax for the court decides the correctness of the appeals office’s determination regarding these additions to tax de novo because petitioner did not receive a notice_of_deficiency for did not have a prior opportunity to challenge these additions to tax for and properly raised the issue of the additions to tax for during the cdp hearing and in her petition see sec_6330 114_tc_604 goza v commissioner t c pincite sec_301_6320-1 q a-e2 proced admin regs the commissioner bears the burden of production with respect to any addition_to_tax sec_7491 a additions to tax under sec_6651 and sec_6651 imposes an addition_to_tax for a taxpayer’s failure_to_file a required tax_return on or before the specified filing_date including extensions the commissioner satisfies his burden of production for an addition_to_tax for failure to timely file by providing sufficient evidence to show that the taxpayer filed her tax_return late 127_tc_200 aff’d 521_f3d_1289 10th cir 116_tc_438 the record establishes that the individual tax_return was required to be filed by date and was filed past the extended due_date on date respondent therefore has met his burden of production with respect to the addition_to_tax under sec_6651 for failure to timely file for sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on a required tax_return on or before the date prescribed for payment of the tax including extensions of time for payment the commissioner satisfies his burden of production for an addition_to_tax for failure to timely pay by providing sufficient evidence to show that a taxpayer paid the amount required to be shown on a tax_return for the year at issue after the date prescribed for payment of the tax wheeler v commissioner t c pincite glover v commissioner tcmemo_2010_228 tax ct memo lexi sec_262 at the date prescribed for payment of the tax shown on the individual tax_return was date petitioner’s late-filed individual tax_return reported a total_tax of dollar_figure and a federal_income_tax withholding credit of dollar_figure petitioner submitted a partial payment of dollar_figure with the tax_return on date a date well after the payment due_date of date a portion of the total_tax required to be shown on the individual tax_return remains unpaid as of the date of the trial she has not proven that she paid the remaining part of her individual tax_return on time as discussed infra pp the court does not find credible petitioner’s testimony that the date on the check was the date petitioner submitted the dollar_figure remittance to the irs or that petitioner designated the dollar_figure remittance to be applied to her individual tax_liability therefore respondent has met his burden of production with respect to the addition_to_tax under sec_6651 for failure to timely pay for the burden of showing reasonable_cause under sec_6651 and remains with petitioner see higbee v commissioner t c pincite a taxpayer is not liable for an addition_to_tax for failure to timely file or failure to timely pay if she shows the untimeliness or failure is due to reasonable_cause and not due to willful neglect sec_6651 and higbee v commissioner t c pincite petitioner has not shown reasonable_cause for failing to timely file her individual tax_return or for failing to timely pay the amount shown as tax on the individual tax_return if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time then the delay is due to a reasonable_cause sec_301_6651-1 proced admin regs the taxpayer can show that she did not act with willful neglect if she can prove that the late filing did not result from a ‘conscious intentional failure or reckless indifference ’ 99_tc_202 quoting 469_us_241 petitioner testified that she recalled requesting the extension to file the individual tax_return by date that she had relied on her accountant and that she had assumed that her accountant was handling it and would timely file the individual tax_return petitioner further testified at trial that her accountant had become ill and subsequently passed away and that she had retained another accountant to prepare and file her individual tax_return but she neither testified nor submitted other evidence to explain when she had discovered that her accountant was ill or the efforts she made find another accountant to ensure that she could file her individual tax_return by the extended due_date petitioner also testified that she relied on her past experiences with other accountants who had filed extension requests and timely filed her tax returns for prior years however petitioner also filed her and individual tax returns late the court does not find petitioner’s testimony about relying on her past experiences with other accountants credible petitioner also testified that she did not know anything as far as taxes are concerned however she also testified that she was aware she had to sign a tax_return even if it was filed electronically and that she was not on top of that petitioner acknowledged at trial what i should have done was be on top of the accountant and say hey tell me what’s going on tell me about the signature do i have to do anything or not petitioner as an attorney understands the importance of filing due dates petitioner has not proved that she had reasonable_cause for failing to timely pay the amount shown as tax on the individual tax_return to prove reasonable_cause for failure to timely pay the amount shown as tax on a tax_return the taxpayer must show that she exercised ordinary business care and prudence in providing for the payment of her tax_liability and nevertheless was either unable to pay the tax or would suffer undue_hardship if she paid the tax on the due_date sec_301_6651-1 proced admin regs see merriam v commissioner tcmemo_1995_432 tax ct memo lexi sec_431 at aff’d 107_f3d_877 9th cir petitioner did not present any evidence to show that timely paying the amount shown as tax on the individual tax_return would have created an undue_hardship for her petitioner did not establish that she had reasonable_cause for failing to timely pay the amount shown as tax on the individual tax_return b addition_to_tax under sec_6654 sec_6654 imposes an addition_to_tax on an underpayment of estimated income_tax unless an exception applies see sec_6654 a taxpayer has an obligation to pay estimated_tax only if she has a required_annual_payment wheeler v commissioner t c pincite the required_annual_payment is equal to the lesser_of of the tax shown on the taxpayer’s tax_return for that year or if no return is filed of the tax for such year see sec_6654 or if the taxpayer filed a tax_return for the immediately preceding_taxable_year of the tax shown on that tax_return see sec_6654 the amount of an underpayment under section a is the excess of the required_installment of estimated_tax over the amount of the installment paid on or before the due_date of the installment sec_6654 the amount of the required_installment i sec_25 of the required_annual_payment sec_6654 11the applicable_percentage with respect to petitioner’ sec_2013 individual tax_return is because the adjusted_gross_income shown on her individual tax_return for the preceding_taxable_year was less than dollar_figure see sec_6654 the taxpayer is required to pay four installments by april june and september of the taxable_year and by january of the following taxable_year sec_6654 and if a taxpayer challenges the sec_6654 addition_to_tax the commissioner must introduce evidence to prove that the taxpayer had an obligation to make a required_annual_payment for the year at issue by showing whether the taxpayer filed a tax_return for the prior year and if so the amount of tax shown on that tax_return sec_6654 sec_7491 wheeler v commissioner t c pincite petitioner had a required_annual_payment for petitioner filed her individual tax_return showing tax of dollar_figure and her individual tax_return showing tax of dollar_figure petitioner’s required_annual_payment for was dollar_figure of the tax shown on the individual tax_return which is less than --dollar_figure--of the tax shown on the individual tax_return petitioner did not pay any required installments of estimated_tax for on or before april june or date or date--the due dates of the installments instead petitioner remitted a partial payment of dollar_figure on date with her late-filed individual tax_return respondent therefore has satisfied his burden of production as to the addition_to_tax under sec_6654 for the underpayment of estimated_tax for the addition_to_tax under sec_6654 is mandatory regardless of extenuating circumstances or reasonable_cause unless a taxpayer can place herself under one of the exceptions provided in that section 75_tc_1 33_tc_1071 sec_6654 provides three exceptions but on the basis of the record none of the exceptions applies to the underpayment of estimated_tax for dollar_figure accordingly petitioner is liable for the sec_6654 addition_to_tax for iii the dollar_figure remittance petitioner challenged the so’s determination not to apply the dollar_figure remittance from the s corporation’s tax account as a payment toward her 12first the addition_to_tax is not applicable if the tax shown on the taxpayer’s tax_return for the year in question or if no tax_return is filed the taxpayer’s tax for that year reduced by any allowable credit for wage withholding is less than dollar_figure sec_6654 second the addition_to_tax is not applicable if the taxpayer’s liability for tax for the preceding year was zero sec_6654 third the addition_to_tax may be waived under two circumstances if a casualty a disaster or other unusual circumstances would make it inequitable and against good conscience to impose the addition_to_tax or if the taxpayer a retired after having attained the age of or b become disabled and the underpayment of estimated_tax was due to reasonable_cause and not willful neglect sec_6654 and b 13although there was a federal_income_tax withholding credit of dollar_figure for the tax shown on the individual tax_return reduced by this credit-- dollar_figure--was more than dollar_figure see sec_6654 individual tax_liability the court understands that petitioner would now like to reduce her individual tax_liability including the additions to tax by applying the dollar_figure remittance that was applied against the s corporation’s tax_liabilities against her individual tax_liability whether a de novo standard of review or an abuse_of_discretion standard applies in review of the proper application of a payment against the tax_liability at issue in the cdp hearing petitioner has not met her burden_of_proof petitioner has failed to show that the remittance was intended for anything other than the s corporation’s tax account petitioner did not provide any testimony or other evidence to suggest that the dollar_figure remittance related to her individual tax_liability petitioner testified that she had mailed the check in date with a letter directing the irs to apply the payment against her individual tax account and that she included her social_security_number in that letter however petitioner could not find that letter and did not produce any other evidence of that letter the court does not 14see 125_tc_14 compare 116_tc_60 applying de novo standard where taxpayer challenged application of overpayment credits reasoning that the validity of the underlying tax_liability ie the amount unpaid after application of credits to which petitioner is entitled was properly at issue with orian v commissioner tcmemo_2010_234 tax ct memo lexi sec_269 at applying abuse_of_discretion standard where taxpayer challenged application of tax_payments and kovacevich v commissioner tcmemo_2009_160 tax ct memo lexis at same find her testimony that she mailed the check in credible rather the more likely inference is that petitioner mailed the check to the irs sometime closer to date the date the irs deposited the check the record supports a finding that the so did not abuse her discretion in determining the irs properly treated the remittance as one intended for the s_corporation rather than for the individual tax_liability petitioner submitted the check from the s corporation’s bank account the notation in the memo line was taxes at the time the irs received the remittance petitioner had not filed her individual tax_return the irs reasonably concluded that the remittance was intended to be applied against the s corporation’s tax account without any_tax assessments against the s_corporation outstanding the irs issued a refund check payable to the s_corporation petitioner was aware that there would be a tax_liability for her s_corporation as evidenced by her date letter in that letter she expressly referenced penalties totaling dollar_figure for the s corporation’s failure to timely file tax returns petitioner’s return of the refund check to the irs with a letter instructing the irs to apply the amount against her individual tax_return did not change the application of the remittance against the s corporation’s tax account the refund check was made payable to the s_corporation and therefore still derived from the remittance applied against the s_corporation moreover at the time petitioner returned the refund check she had not filed her individual tax_return and consequently did not have an individual tax_liability assessed for that year see revproc_2002_26 sec_3 2002_1_cb_746 if additional taxes penalty and interest for one or more taxable periods have been assessed against a taxpayer at the time the taxpayer voluntarily tenders a partial payment and the taxpayer provides specific written directions as to the application of the payment the service will apply the payment in accordance with those directions emphasis added even at the time the irs canceled the refund check petitioner had not yet filed her individual tax_return however petitioner had filed the and tax returns for the s_corporation see id accordingly the so correctly informed petitioner that the dollar_figure remittance had been applied for her s_corporation and provided her a telephone number to call for more information about the s corporation’s tax accounts the appeals_office did not abuse its discretion in denying petitioner’s request to apply the dollar_figure remittance against her individual tax_liability iv determination to sustain the notice_of_federal_tax_lien filing petitioner’ sec_2012 individual tax_liability was fully paid after the filing of the notice_of_federal_tax_lien but her individual tax_liability remains unpaid where as here the taxpayer seeks withdrawal of a filed notice_of_federal_tax_lien and the notice has neither been withdrawn nor released the consideration of a filed notice_of_federal_tax_lien is not moot merely because the taxpayer has paid the related tax_liability see drilling v commissioner tcmemo_2016_103 at in deciding whether the so abused her discretion in sustaining the notice_of_federal_tax_lien the court considers whether the so considered any relevant issues petitioner raised including collection alternatives or lien subordination discharge or withdrawal see sec_6330 petitioner did not request a collection alternative or expressly request a lien subordination discharge or withdrawal in the form or at the cdp hearing the general_rule in this court is that on appeal of a collection determination the court will limit its review to those issues properly raised during the cdp hearing 118_tc_488 see sec_301_6320-1 q a-f3 proceed admin regs however to the extent petitioner’s contention during the cdp hearing that the lien amount should be less than dollar_figure constituted a request for a lien withdrawal the appeals_office did not abuse its discretion in denying the request the record does not show that petitioner was eligible for a withdrawal of the notice of federal tax filing under any of the conditions of sec_6323dollar_figure at the time of the cdp hearing petitioner had not fully paid her individual tax_liability therefore the so’s refusal to withdraw the notice_of_federal_tax_lien or file a new one or to modify the notice_of_federal_tax_lien filing to reduce the lien by the amount of the fully satisfied individual tax_liability for was not an abuse_of_discretion v verification the appeals office’s determination must take into consideration among other things whether the settlement officer properly verified that the requirements of any applicable law or administrative procedure had been met and whether any proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary see sec_6330 c sec_6323 provides that the commissioner may withdraw a notice_of_federal_tax_lien if the filing of the notice_of_federal_tax_lien was premature or otherwise not in accordance with administrative procedures of the secretary the taxpayer entered into an installment_agreement under sec_6159 that satisfies the tax_liability for which the notice_of_federal_tax_lien was imposed the withdrawal of the notice_of_federal_tax_lien will facilitate the collection of the tax_liability or the withdrawal is in the best interests of both the taxpayer and the united_states the record reflects that the so properly verified that the requirements of all applicable law and administrative procedure were met in the processing of petitioner’s case and considered whether the notice_of_federal_tax_lien filing balanced the government’s interest in the efficient collection_of_taxes with petitioner’s concerns that the collection action be no more intrusive than necessary see sec_6330 sec_6320 117_tc_183 conclusion for reasons discussed above the court sustains the appeals office’s determination in the notice_of_determination and holds that petitioner is liable for the additions to tax under sec_6651 and for she did not have reasonable_cause for filing her individual tax_return late and paying her tax late and she is liable for the addition_to_tax under sec_6654 for the appeals_office did not abuse its discretion in denying petitioner’s request to apply the dollar_figure remittance against her individual tax_liability and the appeals_office did not abuse its discretion in sustaining the notice_of_federal_tax_lien filing with respect to and respondent may proceed with the collection action as determined in the notice_of_determination in reaching the conclusions described herein the court has considered all arguments made and to the extent not mentioned above the court finds them moot irrelevant or without error to reflect the foregoing decision will be entered for respondent
